         Case 3:18-cv-06917-WHO Document 13 Filed 03/01/19 Page 1 of 2



 1   ROBERT BENNETT
     Avenida Paseo de la Reforma, 27, Interior 911
 2
     Colonia Tabacalera
     Ciudad de Mexico, Mexico 06030
 3                                                                        hAR
     Tel: 52-55-5035-8515
4
     Defendant
5

6
                                    UNITED STATES DISTRICT COURT
7
                            FOR THE DISTRICT OF NORTHERN CALIFORNIA
8
     JADEADA GARLIP,et al.                                    Case No. 18-CV-06917-WHO
9

                    Plaintiffs,                               DEFENDANT ROBERT BENNETT'S
10
                                                              OBJECTION TO PLAINTIFFS'
            V.                                                REMAND MOTION
n

12
     ROBERT BENNETT,                                          Date: February 25*^ 2019
                    Defendant.
13

14
            The diversity jurisdiction statue confers jurisdiction in cases where the parties are citizens of
15
     different states and where the amount in controversy exceeds the sum of $75,000. 28 U.S.C. § 1332.
16
     In this action pending before this Court, opposing counsel has mailed moving papers to this
17
     Defendant in Mexico City [Mexico]. By doing so. Plaintiffs have acquiesced to at the very least this
18
     one defendant being within the jurisdiction of Mexico - which is the gravamen of diversity. It is
19
     without dispute that moving papers have been sent to Mexico by opposing counsel and have been
20
     received in Mexico by this defendant, (see ECF 9, page 4)
21
            Also, the one other defendant in this action has consented to the removal of the action to this
22
     Court. This other defendant is also within the jurisdiction of Mexico and the State of Nevada as
23
     stated in the consent to removal, (see ECF 9, page 2) As such, removal to this Court is proper
24
     predicated on diversity of citizenship.
25

26
     Dated: February 25"* 2019                                    Respectfojly submitted,
27

28
                                                                  Robert Bennett, Defendant
         Case 3:18-cv-06917-WHO Document 13 Filed 03/01/19 Page 2 of 2



 1
                                           PROOF OF SERVICE
 2
            On February 25*'' 2019,1 Juan Lopez, deposited at an office ofthe Correos de Mexico a copy
 3
     of"Defendant Robert Bennett's Objection to Plaintiffs' Remand Motion"for mailing with postage
 4
     prepaid to opposing counsel directed to the following address:
 5                 Erik Bauman
                   Law Offices of Andrew Serros
 6
                   2120 University Avenue,# 730
                   Berkeley, California 94704-1026 USA
 7

 8
     Dated: February 25^ 2019
9                                                                              /s/
                                                                Juan Lopez
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
